DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks).
              In response, Examiner notes Applicant’s arguments/amendments, however, the primary PAR (PPAR or MANK) discloses, discloses MANK discloses that all the devices (various types Devices connected to each other: a blue ray player, a set top box, a DVD player, etc.,) are connected to the HDMI network (see {00002-0008], [0037-0048] and [0051]); an HDMI device control via IP and further discloses a proxy device or a network apparatus (see figs1-2, TV Set 12 or IP-HDMI Bridge, [0015-0017], including an IP Interface “IPI” for establishing communication with an IP Device or Mobile Device “MD” and HDMI-LAN devices couple wire/wirelessly to IP-HDMI Bridge); MANK further discloses Reception circuitry (see fig.1, data Receiver of the IPI) configured to receive a command transmitted from a first device (Mobile Device “MD”) on a first network (IP network) (figs.1-2, [0026-0029] and [0035-0040), note the MD communicates to the LAN devices on the HDMI via the TV set-IPI or IP-HDMI Bridge using IP connection and control circuitry (Controller or Processor of data Receiver of the IPI or IP-HDMI Bridge) configured to: Determine incapability of the proxy device to transmit the received command to a second device on a second network; recognize a third device based on the received command and the determination of the incapability of the proxy device, wherein the third device has a capability to transmit the received command to the second device on the second network; wherein each of the second device and the proxy device is on a High Definition Multimedia Interface (HDMI) network, and the second device is connected to the proxy device via the HDMI network (figs.2-4B, [0002-0008], [0037-0048] and [0051]), not the device are connected to an HDMI network; recognize a third device on the HDMI network based on the received command and the determination of the incapability of the proxy device, wherein the third device has a capability to transmit the received command to the second device on the second HDMI network, the third device is different from the proxy device and the second device (various types Devices connected to each other: a blue ray player, a set top box, a DVD player, etc.,) and the third device devices is connected to the proxy device via the HDMI network ([0002-0008], [0037-0048] and [0051]); Convert the received IP command into a Consumer Electronics Control (CEC) command, wherein the CEC command includes a header, the header of the CEC command includes first transmitter information, and the first transmitter information indicates an address of the proxy device (figs.1-4B, [0037-0048] and [0051]) note “IPI sending section” formats or translates commands and generate command(s) that includes transmitter information where the generated command(s) or address or signaling is communicated over a transmission path of a second network (HDMI LAN network of a plurality of devices path of a second network (HDMI LAN network of a plurality of devices), rewrite the first transmitter information in the header of the CEC command from the first transmitter information to second transmitter information to generate an impersonated CEC command, wherein the second transmitter information indicates an address of the recognized third device (type of device: a blue ray player, a set top box, a DVD player, etc.,); and transmit the impersonated CEC command to the second device via a CEC bus of the HDMI network (figs.2-4B, [0037-0048] and [0051]), note the IP-HDMI Bridge includes WLAN capability and establishes communication with the MD to control the HDMI devises uses physical and logical addresses (stored as a table or generated), commands receives from the MD to the IP-HDMI Bridge are translated into respective CEC commands and sent to appropriate HDMI device(s), where the translating involves receiving embedded CEC command, unpacked and forward or receives commands in other format, generates CEC commands on the basis of the received commands to control an HDMI devices on the LAN; furthermore any of the devices on the LAN may be controlled by the control device via the IP-HDMI Bridge, receive and translate command data from the control device into CEC commands and vice versa, relaying CEC commands via the LAN devices; MANK discloses formats commands (receiver commands and/or transmitter commands (signaling))  via a device where the MD relays CEC commands via the IP-HDMI Bridge to control respective LAN devices, using stored table of addresses and CEC commands stored or polled/generated to select a device based on the respective CEC commands associated with device(s) ([0037-0048] and [0051-0052]), BUT appears silent as to rewriting additional transmitter information added to the received CEC command from information indicating a device type (type of device) to information indicating recognized device(s) type (specific device or third device) and generating an impersonated command that includes a header comprising the rewritten transmitter information; and transmit the impersonated CEC command to the second device via a CEC bus of the HDMI network; However, in the same field of endeavor, KATO discloses control NAT-Router “NATR” (figs.1-6, Abstract, [0013-0018]) and where the NATR receives commands, analyzes the commands to control the LAN devices and in a scenario where the NATR cannot process the received commands, rewrites address (IP address and manufacturer serial number “type of device information” of specific device) to communicate commands and other information stored on a database to an intermediate server or a proxy server to establish a communication path, where PSEUDO transmission information (“impersonated command”) is repeatedly created within a time interval of the request, to establish a session with the specific device(s) (e.g., video recorder with IP address and manufacturer serial number) coupled the private LAN and the control device (Mobile Device “MD”) via the NATR, to enable the processing of specific desired commands associated with the specific device coupled to the private LAN and the MD (figs,1-6, [0013-0020], [0074-0078], [0080-0090], [0101-0103] and [0121-0124-proxy]) as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANK (WO 2014/063886) in view of KATO (2006/0161639).
	As to claims 1-3, MANK discloses HDMI device control via IP and further discloses a proxy device or a network apparatus (figs1-2, TV Set 12 or IP-HDMI Bridge, [0015-0017], comprising an IP Interface “IPI” for establishing communication with an IP Device or Mobile Device “MD” and HDMI-LAN devices (various types Devices connected to each other: a blue ray player, a set top box, a DVD player, etc.,) couple wire/wirelessly to IP-HDMI Bridge) comprising 
             Reception circuitry (fig.1, data Receiver of the IPI) configured to receive a command transmitted from a first device (Mobile Device “MD”), where the first device is an IP network (IP network) (figs.1-2, [0026-0029] and [0035-0040), note the MD communicates to the LAN devices on the HDMI via the TV set-IPI or IP-HDMI Bridge using IP connection and control circuitry (Controller or Processor of data Receiver of the IPI or IP-HDMI Bridge) configured to:
Determine incapability of the proxy device to transmit the received command to a second device on a second network; recognize a third device based on the received command and the determination of the incapability of the proxy device, wherein the third device has a capability to the second network; wherein each of the second device and the proxy device is on a High Definition Multimedia Interface (HDMI) network, and the second device is connected to the proxy device via the HDMI network (figs.2-4B, [0002-0008], [0037-0048] and [0051]), not the device are connected to an HDMI network;
recognize a third device on the HDMI network based on the received command and the determination of the incapability of the proxy device, wherein the third device has a capability to transmit the received command to the second device on the second HDMI network, the third device is different from the proxy device and the second device (various types Devices connected to each other: a blue ray player, a set top box, a DVD player, etc.,) and the third device devices is connected to the proxy device via the HDMI network ([0002-0008], [0037-0048] and [0051]);
Convert the received IP command into a Consumer Electronics Control (CEC) command, wherein the CEC command includes a header, the header of the CEC command includes first transmitter information, and the first transmitter information indicates an address of the proxy device (figs.1-4B, [0037-0048] and [0051]) note “IPI sending section” formats or translates commands and generate command(s) that includes transmitter information where the generated command(s) or address or signaling is communicated over a transmission path of a second network (HDMI LAN network of a plurality of devices path of a second network (HDMI LAN network of a plurality of devices), 
rewrite the first transmitter information in the header of the CEC command from the first transmitter information to second transmitter information to generate an impersonated CEC command, wherein the second transmitter information indicates an address of the recognized third device (type of device: a blue ray player, a set top box, a DVD player, etc.,); and transmit the impersonated CEC command to the second device via a CEC bus of the HDMI network (figs.2-4B, [0037-0048] and [0051]), note the IP-HDMI Bridge includes WLAN capability and establishes communication with the MD to control the HDMI devises uses physical and logical addresses (stored as a table or generated), commands receives from the MD to the IP-HDMI Bridge are translated into respective CEC commands and sent to appropriate HDMI device(s), where the translating involves receiving embedded CEC command, unpacked and forward or receives commands in other format, generates CEC commands on the basis of the received commands to control an HDMI devices on the LAN; furthermore any of the devices on the LAN may be controlled by the control device via the IP-HDMI Bridge, receive and translate command data from the control device into CEC commands and vice versa, relaying CEC commands via the LAN devices   
	MANK discloses formats commands (receiver commands and/or transmitter commands (signaling))  via a device where the MD relays CEC commands via the IP-HDMI Bridge to control respective LAN devices, using stored table of addresses and CEC commands stored or polled/generated to select a device based on the respective CEC commands associated with device(s) ([0037-0048] and [0051-0052]), BUT appears silent as to rewriting additional transmitter information added to the received CEC command from information indicating a device type (type of device) to information indicating recognized device(s) type (specific device or third device) and generating an impersonated command that includes a header comprising the rewritten transmitter information; and transmit the impersonated CEC command to the second device via a CEC bus of the HDMI network.
	However, in the same field of endeavor, KATO discloses control information transmission method, relay server and controllable device where an MD or PC uses IP to communicate to private network or LAN devices via a NAT-Router “NATR” (figs.1-6, Abstract, [0013-0018]) and where the NATR receives commands, analyzes the commands to control the LAN devices and in a scenario where the NATR cannot process the received commands, rewrites address (IP address and manufacturer serial number “type of device information” of specific device) to communicate commands and other information stored on a database to an intermediate server or a proxy server to establish a communication path, where PSEUDO transmission information (“impersonated command”) is repeatedly created within a time interval of the request, to establish a session with the specific device(s) (e.g., video recorder with IP address and manufacturer serial number) coupled the private LAN and the control device (Mobile Device “MD”) via the NATR, to enable the processing of specific desired commands associated with the specific device coupled to the private LAN and the MD (figs,1-6, [0013-0020], [0074-0078], [0080-0090], [0101-0103] and [0121-0124-proxy])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KATO into the system of MANK to efficiently analyzed control commands and other information identifying type of proxy device associated with specific device(s) and if necessary based on the analysis of the commands, relay specific control commands for controlling specific devices on the LAN to other proxy device(s) for efficient processing    
	As to claim 5, the claimed “A processing method of a proxy device…” is composed of the same structural elements that were discussed with respect to claims 1-3.
	As to claim 6, the claimed “A network apparatus…” is composed of the same structural elements that were discussed with respect to claims 1-3.
Claim 7 is met as previously discussed in claims 1-3.
Claims 8-9 are met as previously discussed in claims 1-3

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                    


ANNAN Q. SHANG